MEMORANDUM***
There was sufficient evidence to support the BIA’s determination that Mohamed Bentaalla (“Bentaalla”) was unable to appreciably differentiate his situation from that of his fellow Algerian citizens. See Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir.2000); see also Alonzo v. INS, 915 F.2d 546, 548 (9th Cir.1990). The BIA did not abuse its discretion or make inconsistent findings when it granted Bentaalla relief under the United Nations Convention Against Torture, while denying his asylum and withholding of removal claims. See Kamalthas v. INS, 251 F.3d 1279, 1283-84 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.